DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.
The claim amendment dated August 26, 2021 is now entered.  Claims 1, 3, and 4 were amended.  Claims 1-7 are pending.
The rejection of claims 1, 2 and 5-7 under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0366653 A1) is withdrawn due to the claim amendment dated August 26, 2021.
The previous provisional rejection over claims 1-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of co-pending Application No. 16/086,939 as set forth in the last office action is withdrawn in light of the claim amendment dated August 26, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, and 7 of co-pending Application No. 16/086,939 in view of Sugita et al. (US 2009/0066226 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘939 also sets forth boron compounds that are overlapping in scope with the instant Formula (1).  ‘939 sets forth the following Formula (1) in claim 1:

    PNG
    media_image1.png
    179
    228
    media_image1.png
    Greyscale

where X1 to X3 are NR10 or oxygen and R10 may be alkyl, hydrocarbon ring, or heterocyclic ring and each R1 to R9 may be a substituent such as hydrogen, alkyl, alkoxy, aromatic or any heterocyclic among others.  The recitation of R1 to R9 groups encompass the more specific groups recited for the compounds of the instant claims.   While the claims of ‘939 do not explicitly state carbazole as a heterocyclic group, Sugita et al. teaches in analogous art an example of an aromatic heterocyclic ring includes at least carbazole ring (see par. 68).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to select at least carbazole as a heterocyclic group for a ‘939 compound, because one would expect a carbazole group as a specific heterocyclic group to be a suitable heterocyclic group for forming a Formula (1) compound within the definition of ‘939.  The compounds are used in an organic electroluminescent element (see ‘939 claims 6 and 7).  Therefore, given the overlap between the present claims and the co-pending claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compounds  16/086,939 and encompassed by the scope of the present claims and thereby arrive at the present invention. 
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed August 26, 2021 have been fully considered but they are not persuasive. 
Applicant did not set forth any specific arguments regarding how the co-pending ‘939 application is distinguished from the instant claims with regard to obviousness double patenting.  

Conclusion
The non-patent literature reference made of record and not relied upon is considered pertinent to applicant's disclosure:
Yasuhiro et al, Nature Photonics, Vol. 13, Issue 10, October 2019, pages 678-682.  The reference is not prior to the instant application, but is considered relevant to the state of the art.  The reference discloses organoboron-based emitters for organic light emitting diodes:

    PNG
    media_image2.png
    223
    423
    media_image2.png
    Greyscale
 (see Fig. 4 (b), page 680).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786